 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Christine Cameron,                                 No. CV-17-08082-PCT-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Lowes Home Centers Incorporated, et al.,
13                  Defendants.
14
15          At issue is Plaintiff Christine Cameron’s Motion to Preclude Testimony from
16   Defense Expert Paul Zimmer (Doc. 159), to which Defendant Lowe’s Home Centers, LLC
17   filed a Response (Doc. 161) and in support of which Plaintiff filed a Reply (Doc. 172). The
18   Court will deny the Motion with leave to re-raise should it become ripe. As of now, it is
19   not.
20          Plaintiff claims Mr. Zimmer’s expert report contains no opinions. Defendant
21   acknowledges the same and indicates that is because Plaintiff has disclosed no evidence in
22   support of any theory of economic loss. Defendant treats Mr. Zimmer as a rebuttal expert
23   witness who would rebut as yet undisclosed economic loss evidence. Plaintiff counters that
24   any opinion Mr. Zimmer would now offer is precluded because it was not disclosed by the
25   deadline this Court set for rebuttal expert opinion disclosure under Fed. R. Civ. P. 26(a)(2).
26   That may be true, but it is difficult to disclose an opinion whose formulation depends on
27   disclosure of economic loss evidence which also has not yet been disclosed, and by
28
 1   Plaintiff’s own logic, also would be precludable as untimely under the Court’s Case
 2   Management and Scheduling Order.
 3          In other words, there is nothing to decide on Plaintiff’s Motion to preclude
 4   Mr. Zimmer at this point. If Plaintiff never discloses economic loss evidence, there will be
 5   no need for Mr. Zimmer to testify and the Motion will be mooted. If Plaintiff does later
 6   disclose such evidence, or attempts to introduce it at trial without disclosure, the Court
 7   would take up such a motion to preclude Mr. Zimmer at that point, concomitant with
 8   Defendant’s motion to preclude undisclosed evidence under the deadline set by the
 9   Scheduling Orders. The Court reminds counsel for all parties that it will not allow
10   “sandbagging” by any party.
11          IT IS ORDERED denying Plaintiff Christine Cameron’s Motion to Preclude
12   Testimony from Defense Expert Paul Zimmer (Doc. 159) with leave to re-urge as the case
13   develops.
14          Dated this 26th day of June, 2019.
15
16                                         Honorable John J. Tuchi
                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
